TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 26, 2013



                                      NO. 03-13-00476-CR


                                  The State of Texas, Appellant

                                                 v.

                                   Terry Linn Farr, Appellee




             APPEAL FROM COUNTY COURT OF MILAM COUNTY
             BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the written motion of the appellant to dismiss the appeal and

the same being considered, it is the opinion of this Court that the same should be granted. IT IS

THEREFORE ORDERED that the appellant be allowed to withdraw his notice of appeal and

that the appeal be dismissed; that the appellant pay all costs relating to this appeal, and that this

decision be certified below for observance.